Citation Nr: 0635006	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for alopecia areata. 

2.  Entitlement to service connection for actinic keratosis 
of both arms and xerosis of both legs, to include secondary 
to service-connected alopecia areata. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  
 
In September 2006, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

The Board notes that during his September 2006 hearing, the 
veteran referenced several medical difficulties that he 
associates as being related to his service-connected alopecia 
areata, to include: (1) eye/vision problems, (2) ear/hearing 
problems, (3) headaches, (4) sinus problems and (5) a 
psychiatric disorder (depression/low self-esteem). See BVA 
hearing transcript, pgs. 3-8.  The Board is uncertain as to 
whether the veteran intended to raise these disorders as 
claims of entitlement to service connection secondary to his 
service-connected alopecia areata; and therefore REFERS these 
matters to the RO to further clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
veteran's claims of entitlement to an increased rating for 
his service-connected alopecia areata and entitlement to 
service connection for actinic keratosis and xerosis, 
secondary to his service-connected alopecia areata, discloses 
a need for further development prior to final appellate 
review.  

In this matter, the veteran was service-connected for 
alopecia areata in a rating decision dated in September 1968.  
At that time, the veteran was shown to have had a total loss 
of all bodily hairs, which included the scalp, eyebrows, 
eyelashes, axillary and pubic hair. See September 1968 rating 
decision; April 1968 VA examination reports.  The RO assigned 
a 50 percent disability rating pursuant to Diagnostic Code 
7899-7800; and indicated that the 50 percent evaluation 
included disfigurement for the loss of eyebrow hair, lashes 
and hair on the scalp. Id.; 38 C.F.R. § 4.27 (2006) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

In February 2002, the veteran submitted his claim for an 
increased rating of his service-connected alopecia areata and 
his claim for additional skin disorders, secondary to his 
service-connected alopecia areata.  In support thereof, the 
veteran provided a note from a private medical provider which 
indicated that the veteran had alopecia totalis and "photo 
damaged skin" on his forearms, hands, face, neck and chest. 
See May 2002 prescription note from P.S., M.D.  Dr. S. opined 
that since the veteran worked in an occupation that placed 
him in the sun, he should be granted full disability. Id.  
After reviewing the veteran's claim's file and Dr. S.'s note, 
the RO afforded the veteran a VA examination in July 2002.  

Initially, the Board observes that the July 2002 VA 
examination was not performed by a dermatologist; and was 
also conducted without review of the veteran's claims file.  
During this VA examination, the veteran complained of a mild 
burning or "hot" feeling when exposed to the sun and also 
reported that he experienced some tingling sensation of both 
legs.  Physical examination revealed that the veteran had no 
hair on his scalp; and that his scalp was smooth without 
ulceration or exfoliation.  He was noted to have no eyebrows, 
minimal eyelashes and minimal hair on the nasal mucosa.  No 
ulceration, exfoliation or crusting was found.  The examiner 
indicated that the veteran had very dry skin on both arms, 
without associated systemic or nervous manifestations.  She 
also reported that the veteran had "no disfigurement."  The 
examiner ultimately diagnosed the veteran with alopecia 
universalis, actinic keratoses of the arms and xerosis of the 
legs.  She opined that the veteran's actinic keratoses and 
xerosis were less likely due to hair loss. Id.  The examiner 
did not address the veteran's complaints regarding sun 
exposure or feelings of "tingling sensations" of both legs.  
It is also worth noting that the VA examiner noted that the 
VA physician's opinion that the veteran's skin disorder 
"affected him psychologically."  Based upon this 
examination report, the RO denied the veteran an increased 
rating for his service-connected alopecia areata and also 
denied secondary service connection for actinic keratosis and 
xerosis.  

In regards to the veteran's increased rating claim for his 
service-connected alopecia areata, the Board finds the July 
2002 examination report to be insufficient for rating 
purposes for several reasons.  Initially, the Board observes 
that the report was completed without review of the veteran's 
claims file.  Thus, the examiner did not have had the 
opportunity to review the veteran's claim in the context of 
his overall medical history or necessarily within the context 
of the applicable rating criteria. See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (rating schedule regarding skin 
disorders was revised within a few months of the veteran's 
request for an increased rating).  In addition, since the 
completion of the examination report, the veteran has 
indicated his service-connected disability has increased in 
severity. See September 2006 BVA hearing transcript, p. 9.  
Lastly, the Board observes that the VA examination at issue 
was conducted over four years ago.  Although the mere passage 
of time does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a new VA 
examination must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Based upon 
these factors, the Board finds that the veteran should be 
afforded a new VA skin examination in order to determine the 
current nature and severity of his service-connected alopecia 
areata.  In addition to a dermatology examination, the Board 
finds that the veteran should also be afforded a VA 
neurological examination to determine whether the veteran's 
complaints of burning, hot and/or tingling sensations may 
constitute neurological symptomatology associated with his 
service-connected alopecia areata. See BVA hearing 
transcript, p. 7 (Veteran and his spouse testified that the 
veteran's nerve endings seem to be "super sensitive").   

As for the veteran's secondary service connection claims, the 
Board finds the July 2002 examination report also to be 
insufficient to adjudicate the claims on the basis that the 
examiner not only failed to review the claims file, but also 
appears to have solely addressed the question of whether the 
veteran's service-connected alopecia areata caused his 
actinic keratosis and xerosis; and did not discuss whether 
these nonservice-connected disorders may be aggravated by the 
veteran's hair loss and/or "photo damaged skin."  

Applicable law provides that service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.  When aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progression of the nonservice-
connected disease, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995); 38 C.F.R. § 3.310.  According to a recent amendment 
to 38 C.F.R. 
§ 3.310 that became effective October 10, 2006, VA will not 
concede that a nonservice-connected disease was aggravated by 
a service-connected disease unless the baseline level of 
severity of the nonservice-connected disease is established 
by medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease. See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Since the VA examiner failed to address 
the possibility of aggravation regarding the veteran's 
secondary service connection claims, the Board finds that the 
veteran's actinic keratosis and xerosis disorders should also 
be reexamined by a VA dermatologist to determine if these 
conditions have been aggravated by the veteran's service-
connected alopecia areata. 

Lastly, the Board notes for the record that it is of the 
opinion that appropriate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been provided to the 
veteran in regards to his secondary service connection 
claims; and this procedural defect must be addressed upon 
remand.  The Board observes that the veteran was provided 
notice of the VCAA in March 2002 and August 2003, but that 
neither of these letters set forth the requirements necessary 
to prove entitlement to service connection on a secondary 
basis.  As such, the Board finds the March 2002 and August 
2003 letters inadequate for the purposes of VCAA 
notification; and that this procedural defect should be 
remedied on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should continue to ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to the 
veteran's increased rating claim for 
alopecia areata, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the veteran's claims of 
entitlement to service connection for 
actinic keratosis and xerosis, secondary to 
his service-connected alopecia areata, 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must be provided. Id. 

2.  The veteran should be afforded a VA 
dermatology examination to determine (a) the 
current nature and severity of the veteran's 
service-connected alopecia areata and (2) to 
provide a medical opinion as to whether the 
veteran's actinic keratosis and xerosis are 
proximately due to or have been aggravated 
by his service-connected alopecia areata.  
The veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

As for the veteran's alopecia areata 
disability, the examiner should provide an 
opinion under the old rating skin criteria 
and new rating skin criteria of 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002)(2006).  
In regards to the old rating criteria, the 
examiner should offer an opinion as to 
whether the veteran has tissue loss and 
cicatrization over the areas of his body 
affected by his alopecia areata with marked 
discoloration, color contrast, or similar 
deformity.  Pursuant to the new rating 
criteria, the examiner should report whether 
the veteran has visible or palpable tissue 
loss over these areas; gross distortion or 
asymmetry of one, two, or three or more 
features or paired sets of features (nose, 
chin, forehead, eyes (inclusive of eyelids), 
ears (auricles), cheeks, and lips); or six 
or more of the following characteristics: 
(1) a scar five or more inches (13 or more 
centimeters) in length; (2) a scar at least 
one-quarter inch (0.6 centimeters) wide at 
the widest part; (3) surface contour of a 
scar elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters); 
(6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); and/or (8) 
skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).

As for the veteran's secondary service 
connection claims for actinic keratosis and 
xerosis, the dermatologist should be asked 
to provide an opinion as to whether it is as 
least as likely as not that these disorders 
are proximately due to or the result of the 
veteran's service-connected alopecia areata.  
If the examiner opines that these disorders 
are not proximately due to or the result of 
the veteran's service-connected alopecia 
areata, the examiner is asked to (1) provide 
an opinion as to the etiology of the 
veteran's actinic keratosis and xerosis and 
(2) provide an opinion as to the likelihood 
(not likely; at least as likely as not; more 
likely than not) that the veteran's actinic 
keratosis and xerosis have permanently 
increased or worsened as a result of his 
service-connected alopecia areata.  In 
responding to these questions, the examiner 
should note that temporary or intermittent 
flare-ups of an injury or disease are not 
sufficient to be considered "aggravation" 
unless the underlying condition, in contrast 
with symptoms, has worsened.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  In doing 
so, the examiner should indicate from his or 
her review of the record the veteran's 
actinic keratosis "baseline" level of 
severity and xerosis "baseline" level of 
severity prior to the onset of any 
aggravation.   

3.  The veteran should also be afforded a VA 
neurological examination to determine the 
presence of any chronic neurologic 
manifestations resulting from the veteran's 
service-connected alopecia areata.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
neurologic examiner should indicate if the 
veteran's alopecia areata more likely than 
not results in complete or incomplete 
paralysis, neuralgia or neuritis of any 
nerve.  If so, the examiner should specify 
the nerve involved, and express an opinion 
as to whether any partial paralysis, 
neuritis or neuralgia is mild, moderate or 
severe.  

4.  When the requested development has been 
completed, the case should again be reviewed 
by the RO, to include consideration of all 
additional evidence received since the 
January 2004 Statement of the Case.  If the 
benefits sought are not granted, the veteran 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




